Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
Application 17/173,568 is a reissue of the 10/203,872 Patent, which is CIP of 12/245,015 application filed on 10/02/2008, which is continuation of 10/485,131 application filed on 01/29/2004, and it claims foreign priority to PCTKR0300635 filed on 03/28/2003 and KR2002-0017228.
Claims 1-6 are pending.  This is a response to applicant’s argument and the claims set filed on 2/19/21.   
That is a Non-Final Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/485,131, filed on 01/29/2004.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/203,872 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 are being considered by the examiner.  The degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. (US Patent 6,307,541) in view Lee et al. (US Patent 6,292,179).

  #
17/173,568
Ho et al. (US Patent 6,307,541) in view Lee et al. (US Patent 6,292,179)
1
A character input system comprising: 
a software keypad including a plurality of multi-tap character keys; 
a touch screen configured to display information and the software keypad; 


Ho (col. 3, ll 59-65; Fig. 2. Virtual keyboards with 12 virtual keys; );
 

a memory configured to store a plurality of characters and representative characters, the representative characters being characters representing a group of characters among the plurality of characters; and 

Ho (col. 12, ll 20-30; Fig. 2, col. 12, ll 20-45, Group of keys are displayed as seen in number 210);

a processor configured to: 
operate a real keypad input mode for inputting a key on the software keypad; 

receive a user selection of the key from the plurality of multi-tap character keys on the software keypad in the real keypad input mode; 

in response to the user selection of the key, on which one of the representative characters is marked, change the real keypad input mode into a virtual keypad input mode and display, on the touch screen, the one of the representative characters and a group of characters represented by the one of the representative characters; 

Ho (Fig. 2, c 5, ll 56-59 and c 12, ll 25-30; Keypads are displayed for user to select; c 9, ll 54-57; c 10, ll 1-11, virtual keyboard keys are mapped in one to one to the real keypad; c9, ll64-67; c 10, ll1-11; c 12, ll 25-45, receiver input keycode form the COITT compliant keyboard and the active virtual key board is switched and then the Chinese character are displayed in response in order for user to enter input; c 12, ll25-45, displaying the character entered by user)



receive a user selection of an input character from the group of characters represented by the one of the representative characters by using the plurality of multi-tap character keys on the software keypad, in the virtual keypad input mode; and
Ho does not teach a plurality of multi-tap character keys.

Lee teachers a plurality of multi-tap, wherein the predetermined location include a right side, a left, a top side, and a bottom side of a position where the one of the representative characters is positioned, and wherein the user selection of the each multi-tap character is performed by a signaling of up-down-right-left movement from user's touch point on the representative character keys by using user's finger or pen on the virtual keypad input mode. (Lee c. 6, ll6-c.7, ll5; c7, ll 10-65)
It would have been obvious to an artisan at the time of the invention to include Lee’s teaching with Ho’s system in order to provide user with a software keyboard system using the trace direction of a stylus, that would eliminate a two-step input process. (see Lee c.1, ll 45-60)

generate the selected input character on the touch screen, wherein the user selects and inputs the character on the software keypad with multi-tap character keys only, wherein each multi-tap character from the group of characters represented by the one of the representative characters is positioned at different predetermined locations on the representative character keys, wherein the predetermined locations include a right side, a left side, a top side, and a bottom side of a position where the one of the representative characters is positioned, and wherein the user selection of the each multi-tap character is performed by a signaling of up-down-right-left movement from user's touch point on the representative character keys by using user's finger or pen on the virtual keypad input mode.
Ho does not teach a plurality of multi-tap character keys.

Lee teachers this limitation. (Lee c. 6, ll6-c.7, ll5; c7, ll 10-65)

It would have been obvious to an artisan at the time of the invention to include Lee’s teaching with Ho’s system in order to provide user with a software keyboard system using the trace direction of a stylus, that would eliminate a two-step input process. (see Lee c.1, ll 45-60)
2
The character input system according to claim 1, wherein the plurality of characters include characters, signs or symbols associated with a given language. 
Ho teaches character, signs and symbols associated with a language. (fig. 2, letter signs, and symbols)
3
The input system according claim 1, wherein the software keypad is configured to select such character from the group of character represented by the one of the representative characters on the touch screen.
Ho (Fig 2, this mobile-phone hand set 200 provides a plurality of virtual keyboards, each having 12 virtual keys mapped in onto one correspondence to be 12 physical keys on the COITT-compliant key board 210, as the on displayed on the LCD 230 and designated by the reference numeral 241.
Lee teaches a group of character represented by one character key on the virtual key pad. (see Lee Fig. 5A-B, c. 4, ll45- c. 5, ll 20)



	As per claims 4-6, they are rejected under the same rationale as claims 1-3.see rejection above.
Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062. The examiner can normally be reached M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992